DETAILED ACTION
This is a non-final Office action in response to communications received on 12/12/2020.  Claims 1-20 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 12/12/2020 are acknowledged.
Priority or Provisional
Foreign Priority to 12/13/2019 is acknowledged.  
Preliminary Amendment
The preliminary amendment, received 12/12/2020, is acknowledged.  

Objections
Claim 4 is objected for the following informalities: it is unclear how the “system management mode” relates to the rest of the claims because neither claim 4, or any claim upon which claim 4 depends, disclose the relationship of the system management mode to the computer architecture.  The system management mode is introduced in claim 7 for the first time, but its function is not described and claim 4 is not dependent upon claim 7.  For example, is the system management mode even PART of the computer architecture?  The Examiner recommends specifying in claims 1, 3 or 4 that the system management mode is  part of the computer architecture which performs some function in the computer architecture.  Appropriate clarification/correction is required.
Claims 9-11 & 15 are objected to for the following informalities: the claims are directed to different statutory classes than the claims from which they depend.  Claim 1 is directed to computer architecture, claims 9-11 are directed to a system, and claim 15 is directed to non-tangible computer readable medium.  The Examine recommends making claims 9 and 15 independent claims in which the Applicant explicitly incorporates those limitations from claims 1/12 which claims 9/15 should have and making claims 10-11 dependent claims of claim 9.  Appropriate clarification/correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 7-11 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed inventions are directed to non-statutory subject matter.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claims 1-2 and 7-11 are rejected under 101 as being directed to a software per se.  
Claim 1 recites a “computer architecture . . . for running a first operating system and an isolated operating system” but does not disclose any actual hardware for running the systems.  Neither the claims nor the Specification limit the terms “computer architecture” to hardware.  Consequently, the elements of claim 1 are interpreted as coding/or software and fail to recite any physical device or machine, therefore claim 1 fails to recite any physical device or machine.
Dependent claims 2 and 7-11 do not remedy the deficiencies of the claim from which they depend and are therefore similarly rejected.  Claim 9, for example, discloses that the system is configured to control functions in a vehicle, but does not disclose that the system actually comprises any hardware for performing the controlling functions.  The Examiner recommends incorporating at least the memory disclosed in dependent claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected under 112, second paragraph, as indefinite because the claim language “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kun Sun et al., SecureSwitch: BIOS-Assisted Isolation and Switch between Trusted and Untrusted Commodity OSes, Proceedings of the 10th ACM Symposium on Information, Computer and Communications Security, 345-356 (February 2012) (hereafter “Sun”) (cited in Applicant’s IDS).
Regarding claim 1, Sun discloses the limitations as follows:
A computing architecture configured to 
run a first operating system and an isolated operating system, wherein the computing architecture is configured to load and run the isolated operating system before loading and running the first operating system (pp. 4-6, sections 4 & 5.1, Fig. 1: computer architecture of SecureSwitch system (i.e. computer architecture) for running a untrusted operating system (i.e. first operating system) and a trusted operating system (i.e. isolated operating system) comprising loading and running the trusted operating system first/before/prior to loading and running the untrusted operating system).

	Regarding claim 3, Sun discloses the limitations of claim 1.
Sun discloses the limitations of claim 3 as follows:
The computing architecture of claim 1, further comprising a first memory space accessible by the first operating system, and a second memory space, wherein during loading of the isolated operating system, the computing architecture is configured to lock memory accesses to prevent future access to the second memory space by the first operating system (pp. 4-6 & 9, Sections 4 & 5.3, SecureSwitch Framework, Memory Isolation & Hard Disk Isolation: BIOS loads the untrusted operating system into a first physical memory space and the trusted operating system into a second separated physical memory space, wherein before sleeping the trusted operating system (i.e. during loading and running of the isolated operating system), the computer architecture of the SecureSwitch system encrypts/locks the hard disk (i.e. locks memory access), or performs disk lock, to prevent future access by the untrusted operating system (i.e. the first operating system) to the memory (i.e. second memory space) of the trusted operating system).

	Regarding claim 5, Sun discloses the limitations of claim 1.
Sun discloses the limitations of claim 5 as follows:
The computing architecture of claim 3, comprising a first memory management unit configured to manage access to the first memory space and a second memory management unit configured to manage access to the second memory space (sections 4.2 & 5.3, memory isolation & memory controller: managing access to the first memory space of the untrusted operating system and the second memory space of the trusted operating system using BIOS and the ACPI S3 mode).

	Regarding claim 8, Sun discloses the limitations of claim 1.
Sun discloses the limitations of claim 8 as follows:
The computing architecture of claim 1, configured to give priority to the isolated operating system for decisions relating to hardware power management (section 2.3: controlling hardware power management using the SMM).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute using the trusted operating system (i.e. the isolated operating system) of Sun to control power management instead of the SMM because this would achieve the predictable result of making power management more secure by placing it under the control of the secure and trusted operating system.  

	Regarding claim 12, Sun discloses the limitations substantially as follows:
A method of booting a first operating system and an isolated operating system in a computing architecture(pp. 4-6, sections 4 & 5.1, Fig. 1: booting an untrusted operating system (i.e. first operating system) and a trusted operating system (i.e. isolated operating system) in a computing architecture), the method comprising: 
- loading and running the isolated operating system; and - after loading and running the isolated operating system, loading and running the first operating system (pp. 4-6, sections 4 & 5.1, Fig. 1: computer architecture of SecureSwitch system (i.e. computer architecture) for running a untrusted operating system (i.e. first operating system) and a trusted operating system (i.e. isolated operating system) comprising loading and running the trusted operating system first/before/prior to loading and running the untrusted operating system).

	Regarding claim 13, Sun discloses the limitations of claim 12.
Sun discloses the limitations of claim 13 as follows:
The method of claim 12, 
wherein the computer architecture comprises a first memory space accessible by the first operating system, and a second memory space, the method further comprising, during loading of the isolated operating system, locking memory accesses to prevent future access to the second memory space by the first operating system (pp. 4-6 & 9, Sections 4 & 5.3, SecureSwitch Framework, Memory Isolation & Hard Disk Isolation: BIOS loads the untrusted operating system into a first physical memory space and the trusted operating system into a second separated physical memory space, wherein before sleeping the trusted operating system (i.e. during loading and running of the isolated operating system), the computer architecture of the SecureSwitch system encrypts/locks the hard disk (i.e. locks memory access), or performs disk lock, to prevent future access by the untrusted operating system (i.e. the first operating system) to the memory (i.e. second memory space) of the trusted operating system).

	Regarding claim 15, Sun discloses the limitations of claim 12.
Sun discloses the limitations of claim 15 as follows:
A non-transitory storage medium storing instructions that cause the method of claim 12 to be implemented when executed by processing hardware (see rejection of claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6-7, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over over Kun Sun et al., SecureSwitch: BIOS-Assisted Isolation and Switch between Trusted and Untrusted Commodity OSes, Proceedings of the 10th ACM Symposium on Information, Computer and Communications Security, 345-356 (February 2012) (hereafter “Sun”) (cited in Applicant’s IDS), as applied to claims 1 and 12, further in view of Ghosh (US 2012/0297177).
	Regarding claim 2, Sun discloses the limitations of claim 1.
Sun discloses the limitations of claim 2 as follows:
The computing architecture of claim 1, wherein the computing architecture is configured to load and run the first operating system using a boot manager, the boot manager being launched after loading and running the isolated operating system (pp. 4-6, section 4, Fig. 1: computer architecture of the SecureSwitch system loads and runs the untrusted operating system using the BIOS (i.e. loading and running the first operating system using the boot manager) after loading and running the trusted operating system).
However, in the same field of endeavor, Sun does not explicitly disclose the remaining limitations of claim 2 as follows:
		loading the isolated operating system using a further operating system loader 
In the same field of endeavor, Ghosh discloses the remaining limitations of claim 2 as follows:
	loading the isolated operating system using a further operating system loader (paras. [0011], [0033]-[0034]: loading the trusted operating system using a second process comprising a Trusted Platform Module and Trusted Computing Base) 
Ghosh is combinable with Sun because both are from the same field of endeavor of running and switching between multiple operating systems on one machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ghosh’s method of using a Trusted Platform Module and Computing Base to load and run the isolated operating system with the system of Sun in order to ensure the integrity of the modules loading the operating systems (Ghosh, para. [0011]).

	Regarding claim 4, Sun discloses the limitations of claim 1.
Sun discloses the limitations of claim 4 as follows:
The computing architecture of claim 3, comprising a context switch configured to store the contents of one or more registers to the second memory space upon exiting the system management mode, the context switch also for example being configured to restore the contents of the one or more registers upon a subsequent return (pp. 3 & 5, sections 2.3 & 4.1.1. SMM & Stateful Trusted OS: OS context switch configured to store contents of the system context either on the hard disk or reserved memory area upon exiting the System Management Mode, where the OS context switch is also configured to restore the contents of the system context upon a subsequent return to the trusted OS)  
Sun does not explicitly disclose the remaining limitations of claim 4 as follows:
a plurality of processing cores , wherein one or more of the plurality of processor cores comprises a context switch configured to store the contents of one or more registers associated with the system management mode to the second memory space, the context switch also for example being configured to restore the contents of the one or more registers upon a subsequent return to the system management mode
However, in the same field of endeavor, Ghosh discloses the remaining limitations of claim 4 as follows:
a plurality of processing cores, wherein one or more of the plurality of processor cores comprises a context switch configured to store the contents of one or more registers associated with the system management mode to the second memory space, the context switch also for example being configured to restore the contents of the one or more registers upon a subsequent return to the system management mode (paras. [0011], [0013]-[0014], [0017], [0037], [0041]-[0043], [0067]: switching and storing with hardware-assisted integrity monitors in order to save/store the contents of the current state of the CPU and associated registers by employing the System Management Mode (i.e. associated with the system management mode) to obtain a snapshot view of the current state of the CPU and associated registers and saving the contents in memory 110 of the trusted operating system (i.e. second memory space), and restoring the state when the SMM executes the trusted operating system operational again).
Ghosh is combinable with Sun because both are from the same field of endeavor of running and switching between multiple operating systems on one machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ghosh’s method of restoring the stored contents of the state upon returning to the SMM with the system of Sun in order to increase the security of the system by limiting restoration of the stored contents only to when operating in the secure system management mode.

	Regarding claim 6, Sun discloses the limitations of claim 1.
Sun discloses the limitations of claim 6 as follows:
The computing architecture of claim 3, 
wherein the computing architecture is configured, during booting of the isolated operating system, to run a driver in order to (Sun, sections 4 and 5.2: memory space of the untrusted operating system during booting of the trusted operating system, running device drivers to): 
Sun does not explicitly disclose the remaining limitations of claim 6 as follows:
wherein the first memory space stores a first system table
- fill the first system table with one or more peripherals that are not safety-relevant; 
- create a second system table ; and 
- fill the second system table with one or more safety-relevant peripherals, such that memory, registers and/or interrupts of safety-relevant peripherals are isolated from and non-accessible by the first operating system
However, in the same field of endeavor, Ghosh discloses the remaining limitations of claim 6 as follows:
wherein the first memory space stores a first system table (paras. [0011], [0013], [0016], [0073]: memory space of untrusted operating system (i.e. first memory space) stores content (i.e. first system table))
- fill the first system table with one or more peripherals that are not safety-relevant (paras. [0050]-[0051], [0077]: storing content (i.e. filling first system table) including peripherals that the operating system has control over including hardware device data (i.e. peripherals that are not safety-relevant); 
- create a second system table (paras. [0016], [0033]-[0034]: storing second content (i.e. creating a second system table) including control of shared I/O devices 119 or 129); and 
- fill the second system table with one or more safety-relevant peripherals, such that memory, registers and/or interrupts of safety-relevant peripherals are isolated from and non-accessible by the first operating system (paras. [0016], [0022], [0033]-[0034], [0043]: storing second content (i.e. creating a second system table) including control of shared input/output devices 119 or 129 through which hidden channels could be stablished (i.e. safety-relevant peripherals, such that memory, registers of the shared I/O device data are isolated and inaccessible by the non-trusted operating system)
Ghosh is combinable with Sun because both are from the same field of endeavor of running and switching between multiple operating systems on one machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ghosh’s method of storing content regarding shared I/O devices to which access is controlled by the trusted operating system isolated from untrusted operating system with the system of Sun in order to ensure that personized configurations for accessing shared I/O devices cannot be accessed by unauthorized persons/systems.

	Regarding claim 7, Sun discloses the limitations of claim 1.
Sun discloses the limitations of claim 7 as follows:
The computing architecture of claim 1, 
wherein the isolated operating system is loaded and run in a system management mode , the computing architecture being configured to generate a system management interrupt for causing the system management mode to be entered (pp. 3-6, sections 2.3 & 4: the trusted operating system (i.e. isolated operating system) is loaded and run by BIOS using the System Management Mode (SMM), wherein a SMM is entered via the system management interrupt (SMI) in order to monitor hard disk isolation of the operating systems, which occurs when they are loaded).
Sun does not explicitly disclose the remaining limitations of claim 7 as follows:
causing the system management mode to be entered before or during the loading of the isolated operating system
However, in the same field of endeavor, Ghosh discloses the remaining limitations of claim 7 as follows:
causing the system management mode to be entered before or during the loading of the isolated operating system (see also Ghosh, paras. [0011], [0027], [0034], [0065], [0067]: loading and running the trusted operating system with the system management mode, generating a SMM interrupt pin to cause the SMM to be entered during booting/loading of the operating systems)
Ghosh is combinable with Sun because both are from the same field of endeavor of running and switching between multiple operating systems on one machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ghosh’s method of entering the SMM before or during loading of the operating systems with Sun in order to ensure that the process of loading the operating systems is carried out while maintaining the isolation between the trusted and untrusted operating systems as performed by the SMM (Ghosh, para. [0027]).   

	Regarding claim 9, Sun discloses the limitations of claim 1.
Sun explicitly discloses the limitations of claim 9 as follows:
the computing architecture of claim 1 (see rejection of claim 1),
Sun does not explicitly disclose the limitations of claim 9 as follows:
A computing system configured to control automotive functions in a vehicle.
However, in the same field of endeavor, Ghosh discloses the limitations of claim 9 as follows:
A computing system configured to control automotive functions in a vehicle, the computing system comprising (paras. [0083]-[0088]: vehicle on-board diagnostic system).
Ghosh is combinable with Sun because both are from the same field of endeavor of running and switching between multiple operating systems on one machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ghosh’s method of using the system to control vehicle functions with the system of Sun in order to enable secure control of functions of a vehicle using a trusted and untrusted operating system.  

	Regarding claim 10, Sun discloses the limitations of claim 1.
Sun explicitly discloses the limitations of claim 10 as follows:
comprising the computing architecture of claim 1 (see rejection of claim 1),
Sun does not explicitly disclose the limitations of claim 10 as follows:
A computing system configured to implement a heterogeneous distributed scalable and secure system.
However, in the same field of endeavor, Ghosh discloses the limitations of claim 10 as follows:
A computing system configured to implement a heterogeneous distributed scalable and secure system,  (paras. [0054], [0083]-[0085]: system can be implemented using remote monitoring machines (i.e. distributed) or expandable/scalable to vehicles and other types of devices/systems).
Ghosh is combinable with Sun because both are from the same field of endeavor of running and switching between multiple operating systems on one machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ghosh’s method of using the system to implement distributed remote or vehicle systems with the system of Sun in order to enable secure control of functions of a vehicle using a trusted and untrusted operating system.  

	Regarding claim 11, Sun discloses the limitations of claim 1.
Sun discloses the limitations explicitly as follows:
the computing system comprising the computing architecture of claim 1 (see rejection of claim 1), wherein the isolated operating system is configured to run security workloads (Introduction, Section 6.2, Conclusions: controlling transactions in business, commercial and government environments, wherein the trusted operating system is configured to run workloads using sensitive transactions in a secure manner (i.e. security workloads)).
Sun does not explicitly disclose the limitations of claim 11 as follows:
A computing system configured to monitor and/or control one or more services in an urban environment, 
However, in the same field of endeavor, Ghosh discloses the limitations of claim 11 as follows:
A computing system configured to monitor and/or control one or more services in an urban environment, (paras. [0083]-[0088]: system for controlling vehicle services in any environment).
Ghosh is combinable with Sun because both are from the same field of endeavor of running and switching between multiple operating systems on one machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ghosh’s method of controlling vehicular services with Sun in order to enable secure control of functions of a vehicle using a trusted and untrusted operating system.  

	Regarding claim 14, Sun discloses the limitations of claims 12 and 13.
Sun discloses the limitations of claim 14 as follows:
The method of claim 13, 
the method further comprising, during loading of the isolated operating system, running a driver in order(Sun, sections 4 and 5.2: memory space of the untrusted operating system during booting of the trusted operating system, running device drivers to): 
Sun does not explicitly disclose the remaining limitations of claim 14 as follows:
wherein the first memory space stores a first system table, 
- fill the first system table with one or more peripherals that are not safety-relevant; 
- create a second system table ; and 
- fill the second system table with one or more safety-relevant peripherals, such that memory, registers and/or interrupts of safety-relevant peripherals are isolated from and non-accessible by the first operating system
However, in the same field of endeavor, Ghosh discloses the remaining limitations of claim 14 as follows:
wherein the first memory space stores a first system table (paras. [0011], [0013], [0016], [0073]: memory space of untrusted operating system (i.e. first memory space) stores content (i.e. first system table))
- fill the first system table with one or more peripherals that are not safety-relevant (paras. [0050]-[0051], [0077]: storing content (i.e. filling first system table) including peripherals that the operating system has control over including hardware device data (i.e. peripherals that are not safety-relevant); 
- create a second system table (paras. [0016], [0033]-[0034]: storing second content (i.e. creating a second system table) including control of shared I/O devices 119 or 129); and 
- fill the second system table with one or more safety-relevant peripherals, such that memory, registers and/or interrupts of safety-relevant peripherals are isolated from and non-accessible by the first operating system (paras. [0016], [0022], [0033]-[0034], [0043]: storing second content (i.e. creating a second system table) including control of shared input/output devices 119 or 129 through which hidden channels could be stablished (i.e. safety-relevant peripherals, such that memory, registers of the shared I/O device data are isolated and inaccessible by the non-trusted operating system)
Ghosh is combinable with Sun because both are from the same field of endeavor of running and switching between multiple operating systems on one machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ghosh’s method of storing content regarding shared I/O devices to which access is controlled by the trusted operating system isolated from untrusted operating system with the system of Sun in order to ensure that personized configurations for accessing shared I/O devices cannot be accessed by unauthorized persons/systems.

Conclusion
For the above-stated reasons, claims 1-15 are rejected.
Prior art considered but not relied upon includes:
	1) Dabosville (US 2016/0335438) discloses switching from a trusted operating system to a general purpose second operating system in response to a trigger (paras. [0050]-[0058], [0071]-[0073]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438